EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Jeffrey R. Lomprey, on March 23, 2022.

The application has been amended as follows: 
In claim 1, lines 8-9, please replace “surfactant (where the amounts of these surfactants are based on the total weight of the concentrate)” with the following: “surfactant, where the amounts of these surfactants are based on the total weight of the concentrate”.

Election/Restrictions
Claims 1, 12, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20 and 27 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 30, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Stern et al (US Pub. No. 2001/0027218), teaches a firefighting foam concentrate comprising CARBOWAX 300 (PEG 300; polyethylene glycol having a number average molecular weight of 300), a fluorinated surfactant, and guar gum (polysaccharide gum/thickener) ([0008]-[0010]; [0013]; [0031]-[0032]; [0076]; [0115]; [0118]; [0152]).  However, Stern et al. does not teach the composition with the claimed amount of total and relative amount of surfactant together with 53-96 wt% water (see Pgs. 9-11 of the reply filed December 3, 2021).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        March 23, 2022